Citation Nr: 1341605	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  08-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2012, this matter was last before the Board, at which time it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Board remanded the claim on appeal to afford the Veteran a VA examination and obtain an etiological opinion, particularly as the Veteran had submitted evidence indicating that he may have hypertension due to herbicide exposure.  In April 2012, an examination was conducted and an opinion was obtained.  

The April 2012 VA examiner rendered a negative opinion concluding that the Veteran's hypertension was less likely than not caused or permanently aggravated by in-service disease, event or injury to "include herbicide exposure."  The examiner noted that the Veteran was not diagnosed as having or treated for hypertension in service and listed the Veteran's history, and cited their recitation of facts as rationale, but offered no discernible explanation for their conclusion.  

The April 2012 VA opinion is inadequate to decide the claim.  The examiner's rationale that merely cites a recitation of facts is insufficient.  To be adequate, a medical opinion must do more than state a conclusion; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  Stefl v. Nicholson, 21 Vet. App. at 123 (citing Tucker v. West, 11 Vet. App. 369, 374 (1998)).  Moreover, in failing to provide any rationale, the Board's remand directives were not followed.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"). Accordingly, the Board finds that the medical opinion should be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the April 2012 examiner who provided the last opinion for an addendum.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed hypertension.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the claims files, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the diagnosed hypertension had its clinical onset during service or is related to any in-service disease, event or injury, to include herbicide exposure.  Any opinions expressed must be accompanied by a complete rationale.  

2.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


